Citation Nr: 1505872	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a disability manifested by fainting.

4.  Entitlement to service connection for a disability manifested by allergies.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those decisions.

The issues of service connection for GERD, IBS and a disability manifested by fainting are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic disability with regards to her allergies throughout the appeal period; the Veteran's skin/dermatitis resolved in 2005, three years prior to filing her claim, and no allergic disorder or disability manifested by allergies has been diagnosed during the appeal period.

2.  Insofar as the Veteran's allergies, particularly to medications, are themselves disabilities, those allergies were not shown to have manifested during or shown to be otherwise related to her military service or a service-connected disability.


CONCLUSION OF LAW

The criteria establishing service connection for a disability manifested by allergies have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the claim of service connection for a disability manifested by allergies and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Turning to the evidence of record, the Veteran's September 1966 enlistment examination noted her as normal, and in her report of medical history at that time she denied "any reaction to serum, drug, or medicine."  Thus, the Board finds that the Veteran's service treatment records reflect that she was sound on enlistment into military service with regards to any disability manifested by allergies.  See 38 U.S.C.A. § 1111 (West 2014).  

In March 1968, the Veteran was treated for an allergic reaction with breaking out on her face and hands; she was diagnosed with anxiety at that time.  Then, in November 1968, she was seen for a dermatological consultation, at which time she was diagnosed with "post-inflammatory hyperpigmentation."  In her August 1969 separation examination, the Veteran's skin was noted as having "hyperpigmentation of some areas of skin."  Again, in her August 1969 report of medical history, the Veteran denied "any reaction to serum, drug, or medicine," though she did endorse skin diseases manifested by the hyperpigmentation as noted.

The Veteran filed her claim for service connection on October 16, 2008.  She submitted several private treatment records in relationship to her claim, particularly from Dr. C.A.R.  Those private treatment records range from 1993 through 2011, and demonstrate several allergies, including to: aspirin, ibuprofen, sulfas, and triamcinolone.  More recently, in 2007 records, the Veteran is shown to be prescribed Allegra for her allergies, which manifests as itchy eyes.  In 2010 and 2011, it appears that the Veteran was treated for sinus congestion as secondary to her allergic symptoms; she was still taking Allegra at that time.  

The Board notes, however, that from 1993 through 1995, it appears that the Veteran was aggressively treated for post-inflammatory hyperpigmentation of her skin in light-sensitive areas with eczematic dermatitis.  Dr. W.S.L., a dermatologist, in a June 1995 letter indicated the belief that she was allergic to some type of chemical which when left on her skin and exposed to light would cause an allergic reaction.

Throughout those private treatment records, however, no allergic disability was ever diagnosed, outside of the dermatitis and hyperpigmentation.  

The Veteran additionally submitted two letters from Dr. C.A.R. in support of her claim.  In a June 2011 letter, Dr. C.A.R. does not address the Veteran's claimed allergies or any manifestation of a disability secondary to allergies.  

However, in a November 2011 letter, Dr. C.A.R. addressed the Veteran's allergies, in pertinent part, as follows:
	
I have been treating this Veteran [] since 1993.  I have reviewed her service medical records and have examined [her], taking a full history of chronic conditions since she served active duty until present date. . . . [The Veteran] has suffered with Allergies and Syncope which began while on active duty.  She has been diagnosed with Postural Hypotension and she continues to have allergic reactions to airborne irritants to this date.  It is my professional opinion the current IBS, GERD, Allergies and Postural Hypotension all started while she service on active duty with the US Army.  Her current conditions as listed above are more likely than not related to the symptoms and diagnoses she received while on active duty.  

Finally, in February 2013, the Veteran underwent a VA examination of her claimed allergy disorder.  Specifically, it was noted in a Skin Disease Disability Benefits Questionnaire (DBQ), that the Veteran had an unspecified dermatitis/eczema diagnosis in 1993 with post-inflammatory hyperpigmentation.  The examiner noted that the Veteran was evaluated for complaints of rashes during military service and noted the post-service treatment for skin problems, as discussed above.  "Her last visit to dermatologist was in 2005.  Rash has resolved since 2005."  

The Veteran additionally underwent a Respiratory DBQ examination, which did not result in any respiratory/pulmonary diagnosis.

After the examinations were complete, the February 2013 examiner noted the following in his Summary of Findings and Comments:

1. Dermatitis-resolved since 2005; unknown etiology with secondary hyperpigmentation; none found today.  Veteran has seen a private dermatologist for many years and stopped when her rash resolved.  2. Condition to account for allergies-none found during military duty.  However, per post-military medical records showed adverse reactions and allergies to multiple medications none of which were prescribed during military duty.  These include multiple NSAIDs-Ibuprofen, Celebrex, Bextra, Aspirin, and Mobic; PPIs; she had skin problems with Prilosec.  H2 blocker, ranitidine caused vomiting and topical medications prescribed by dermatologist were documented poorly tolerated.  She is also allergic to sulfa drugs.  Veteran complained of allergies and breaking out on fact in Oct[ober] 1968.  At time of exam, skin exam was normal.  Skin biopsy in 1990s was negative for pathologic changes related to allergies.  Allergy testing by dermatologist in 1990s was negative for usual allergens and photoallergens.  Dermatologist noted intolerance to many prescribed topical medications.  At her exit physical, Veteran checked NO to reactions to serum, drugs or treatments.  Her private physician, Dr. [C.A.R.] treated her with Allegra for itchy eyes in 1990s but did not document a definitive diagnosis.  Dr. [C.A.R.] also documented skin reactions to multiple [gastrointestinal] medications.  Her chart documents allergies to Ibuprofen, Aspirin, sulfa and Triamcinolone as well.  None of these were prescribed during military service.  Veteran's dermatologist also documents intolerance to many topical medications.

Based on the foregoing evidence, the Board finds that service connection for a disability manifested by allergies must be denied on the basis that there is no current diagnosis.  

First, the Board acknowledges that the Veteran's skin rash in service was noted as being an allergic reaction, albeit to anxiety.  Moreover, it appears that such dermatitis/hyperpigmentation was an ongoing problem from discharge through at least 1995, as documented by the Veteran's private treatment records.  

It appears that the Veteran's dermatitis/hyperpigmentation condition resolved, per her report, in 2005; she no longer has this disorder, as noted by the normal skin examination in February 2013.  The examiner noted that the Veteran had dermatitis/eczema that had resolved in 2005, three years prior to the Veteran filing a claim for any disability manifested by allergies.  

Likewise, the Board notes that no allergic disorder or any disability manifested by allergies has been diagnosed since the Veteran filed her claim for service connection in October 2008.  

The foregoing evidence therefore compels the Board to find that the only definitive diagnosis of any allergic-type disorder would be the skin/dermatitis disorder, last shown in the Veteran's 1995 treatment records; lay evidence demonstrates that condition persisted until 2005, when it resolved-three years before any claim was filed.  

Accordingly, as no diagnosis of a skin disorder secondary to an allergic reaction or any allergic disorder or disability manifested by allergies has been shown to be diagnosed since the Veteran filed her claim for service connection on October 16, 2008, the Board must deny her claim at this time on the basis of no current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  Emphasis added.).

Insofar as the Veteran's allergies themselves are arguably disabilities themselves-a notion that the Board does not necessarily endorse at this time, but will entertain for purposes of this decision-the Board finds that even if such allergies are considered current diagnoses, service connection must be denied because (a) those allergies are not shown to have begun during military service, and (b) are not shown to be related to any in-service event or service-connected disability.  

Specifically, the Veteran is not shown to have any allergies during military service and specifically denies "any reactions to serum, drugs, or medicine" throughout her period of service.  Instead, it appears that the Veteran's current allergies are manifested as allergic reactions to several medications.  The Board notes that none of these medications, as noted by the February 2013 examiner, were administered during military service and are associated purely with post-service administrations of those medications.  Moreover, the Board notes that none of those medications are used to treat any service-connected disabilities at this time, and therefore, secondary service connection principles are likewise inapplicable in the case at bar.  

In short, the Board notes that the Veteran does not have any current disability related to or manifested by allergies; her skin condition-which is arguably an allergic reaction diagnosis-resolved three years prior to her filing of a claim for service connection, and there is no current evidence of any skin disorder or other disability manifested by allergies shown during the appeal period.  

Accordingly, service connection for a disability manifested by allergies must be denied on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.310; McClain, supra; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a disability manifested by allergies is denied.



REMAND

With respect to the Veteran's claimed GERD and IBS, she underwent a VA examination of those disorders in February 2013.  After examination, the examiner opined that the Veteran's claimed symptomatology essentially did not meet the symptomatology picture demonstrable for a diagnosis of those disorders; he suggested that she may have porphyria instead of GERD in light of her multiple allergies to medications, though no definitive diagnosis was rendered at that time.  He concluded by stating, "Evaluation by a specialist may be needed to clarify her medical condition and the existence of service connection or even a preexisting condition."  

Accordingly, the Board finds that a remand is necessary in order to obtain further examination by a specialist as requested by the February 2013 examiner with respect to the Veteran's GERD and IBS claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also, the Board notes that as a result of the February 2013 examination, the Veteran was diagnosed with vasovagal syncope and hyperventilation syndrome with respect to her fainting claim.  The examiner noted that vasovagal syncope was not a "disease state," but rather was an "exaggerated physiologic response to noxious (unpleasant or painful) stimuli."  After reading the literature included with that examination report, the Board finds that a remand is necessary in order to clarify the Veteran's diagnosis and the examiner's opinion with a specialist, particularly as to whether such is a congenital or development defect or disease, or whether such conditions are even diagnosed disabilities at all.  See Id.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that she may have had for her GERD, IBS, and syncopal/fainting disorders, which is not already of record, including any ongoing treatment from Dr. C.A.R.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  Schedule the Veteran for a VA examination with a gastroenterologist in order to determine whether the Veteran is diagnosed with GERD or IBS and if so whether such is related to her period of military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should state all gastrointestinal disorders found, to specifically include GERD and/or IBS.  The examiner should address the February 2013 examiner's findings and conclusions, as well as Dr. C.A.R.'s diagnosis of IBS and GERD in the record.  The examiner should also address any other pertinent evidence of record, as appropriate.

Then, for any gastrointestinal disorder found, including GERD and/or IBS, the examiner should opine whether such disorder(s), more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  

The Veteran's lay statements regarding symptomatology she experienced during and after service, to include her statements of continuity of symptomatology since discharge from service should also be discussed, as well as any other pertinent evidence of record.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA examination with an appropriate specialist in order to determine whether the Veteran is diagnosed with vasovagal syncope and/or hyperventilation syndrome, and if so whether such are congenital defects or diseases and/or are related to her period of military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should state all syncopal disorders found, to specifically include vasovagal syncope and/or hyperventilation syndrome.  The examiner should address the February 2013 examiner's findings and conclusions, as well as Dr. C.A.R.'s diagnosis of Postural Hypotension in the record.  The examiner should also address any other pertinent evidence of record, as appropriate.  

The examiner should additionally address whether the February 2013 examiner's conclusions are appropriate in light of his/her examination of the Veteran, particularly with regards to the efficacy of Dr. C.A.R.'s diagnosis of postural hypotension.  The examiner should also explain what is meant by "not a disease state" regarding the February 2013 examiner's statements about vasovagal syncope.  The specialist is asked to clarify if the Veteran is, in fact, diagnosed with any disorder/disability at all, and if so, what that malady is.

Then, the examiner should address the following:

(a) Whether-based on review of the claims file, particularly the service treatment records, as well as examination and interview of the Veteran-her diagnosed syncopal disorder and/or other diagnosed condition/disorder/disability, including vasovagal syncope and/or hyperventilation syndrome, is a congenital defect, congenital disease, or neither (i.e., it was acquired)?  

(A congenital defect is a condition that can neither improve nor worsen.  A congenital disease, for VA adjudication purposes, is a congenital condition that is subject to improvement and worsening.)  

The examiner should provide a detailed explanation for the conclusion(s) reached.  

(b) If the examiner determines that such was a congenital defect, the examiner should opine whether there was any super-imposed disease that began during or is otherwise the result of the Veteran's military service, including either of the previously-noted vasovagal syncope and/or hyperventilation syndrome?  

(The usual effects of surgery meant to ameliorate a pre-existing problem, such as a surgical scar, are not treated as a super-imposed disease.  38 C.F.R. § 3.306 (2014).)

(c) If the examiner determines that such was a congenital disease, the examiner should opine whether the diagnosed disorder/disability first became evident during active duty service or was aggravated (i.e., permanently worsened beyond the normal progression of that disease) during the Veteran's active duty service.  

(As noted above, the usual effects of surgery meant to ameliorate a pre-existing problem, such as a surgical scar, are not treated as additional disability.  38 C.F.R. § 3.306 (2014).)

In so discussing, the examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology during or after discharge from service, particularly her statements that her syncopal episodes began during service while standing on the parade.

(d) If the examiner determines that the Veteran's disorder/disability is not congenital in nature (i.e., it is acquired), then the examiner is to take as conclusive fact that the Veteran was sound on enlistment into service as to this condition.  See 38 U.S.C.A. § 1111 (West 2014).  

The examiner should then opine whether the Veteran's diagnosed condition/disorder/disability more likely, less likely or at least as likely as not (50 percent or greater probability) began during or is otherwise related to military service, to include any syncopal episodes that she has alleged occurred during military service.  

Again, the examiner should address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology during or after discharge from service, particularly her statements that her syncopal episodes began during service while standing on the parade.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for GERD, IBS, and a disability manifested by fainting.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


